Citation Nr: 1134074	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  97-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for grand mal epilepsy.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to March 1984.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from rating decisions, in which the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California, denied the Veteran's claims of entitlement to a disability rating in excess of 20 percent for grand mal epilepsy, and service connection for a low back disorder.  The claims folder has sense been transferred to the Atlanta RO.

In March 1997, the Veteran testified at a hearing before a Decision Review Officer at the Los Angeles RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In January 1998, the claims were remanded to the RO for further development of the record.  By a June 2003 decision, the Board denied the Veteran's claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ( "Court").  In an August 2006 Order, the Court set aside the Board's decision and remanded the case back to the Board for action consistent with the Court's Order.

In April 2007, the Board again remanded the claims for additional development, specifically, to allow the Veteran to undergo VA examinations.  The examinations took place in September 2010, and in February 2011, the Atlanta RO issued a Supplemental Statement of the Case, in which it continued to deny the appellant's claims.  The claims folder has been returned to the Board for further appellate proceedings.  As discussed below, the Board finds that there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where there is non-compliance with the remand orders of the Board, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  At no time during the period on appeal has the Veteran's grand mal epilepsy been characterized by at least 1 major seizure in the last 6 months or 2 in the last year; or an average of at least 5 to 8 minor seizures weekly. 

2.  The Veteran's current low back disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for grand mal epilepsy have not been met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 4.7, 4.124a Diagnostic Code 8910 (2010).

2.  The Veteran's current low back disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the lumbar spine did not manifest to a compensable degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim of entitlement to an increased rating for grand mal epilepsy, the Board notes that service connection had already been established and the current appeal arose from a claim for an increased disability rating.  By a letter dated October 2008, the Veteran was informed that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  This letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.   The Veteran was also informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The October 2008 letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

Although the Board notes that the VCAA letter was sent after the initial adjudication of the Veteran's claims, the record reflects that the claims were readjudicated in a Statement of the Case and several Supplemental Statements of the Case.  Accordingly, the Board finds no prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the aforementioned information.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and several VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the September 2010 VA examination reports reveals that the examiners reviewed the Veteran's pertinent service and post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of claimed disorders, and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to make a decision in this case.

In addition, the Board observes that, although the previous Board remand requested the RO/AMC to obtain the Veteran's updated private and VA treatment records, it notes that the Veteran failed to respond to a VA letter, dated October 2008, asking the Veteran to submit a signed authorization and release form to allow VA to obtain his private treatment report.  Moreover, during the September 2010 examination, the Veteran reported that he was receiving private treatment only, and thus, would have no recent VA treatment reports.  Accordingly, the Board finds that the duty to assist has been satisfied. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to an evaluation in excess of 20 percent for grand mal epilepsy.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).
 
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's grand mal epilepsy was awarded under 38 C.F.R. § 4.124a, DC 8910.  Under DC 8910, grand mal epilepsy is rated under the General Rating Formula for major seizures, in which both the frequency and type of seizure a claimant experiences are considered in determining the appropriate disability rating.  
A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.

A 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.

A 60 percent rating is warranted when there is an average of at least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.

An 80 percent evaluation is warranted when there is an average of at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.

A 100 percent evaluation is warranted when there is an average of 1 major seizure per month over the last year.

Note (1) to the General Rating Formula for Major and Minor Epileptic Seizures provides that, when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note (2) provides that, in the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  Note (3) provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a.

In support of the January 1995 claim for an increased evaluation, the Veteran submitted private medical statements from Drs. F.F. and J.E., dated August 1994.  They stated that the Veteran had been seizure-free for four years while off medication.  

During an August 1995 VA compensation and pension examination, the examiner concluded that that there was a possibility that the Veteran had a different type of epilepsy than the prescribed medications were intended to treat, and changed his medication regimen.  The Veteran described "frequent" shivering episodes, in which his extremities had a fine tremor, and said that he had to lie down after these episodes, although he did not lose consciousness.  He reported that he was seeking treatment for these episodes because they were preventing him from being promoted in his work as an electrician.

During a March 1997 hearing before a Decision Review Officer at the RO, the Veteran testified that he had not experienced a major seizure since about 1990, but continued to have several "minor seizures" monthly.  He said that this prevented him from obtaining a Class A driver's license, which he needed for promotion in his employment.  He also testified that he had "several" minor seizures, characterized by shaking of a limb or one side of the body; he added that he had been able to hide these minor seizures, which lasted from one to two minutes.

During a May 1999 VA examination, the Veteran reported that the last time he lost consciousness with a seizure had been six to seven years earlier.  He was being followed in the epilepsy clinic every six months and was taking Valproate twice daily for his seizure disorder.  He reported that he experienced muscle twitching lasting one or two minutes about once per month without loss of consciousness, but added that he had no postictal state after these episodes.  The VA examiner concluded that the neurological examination was essentially normal and opined that the Veteran's seizure disorder was probably a form of primary generalized epilepsy rather than a form of epilepsy related to head trauma.  He further noted that his epilepsy was fairly well controlled on Valproate, and that he had focal motor seizures about 1-2 times per month lasting two minutes without loss of consciousness or postictal impairment.

VA outpatient clinic records, dated March 2000, reflect that the Veteran reported having seizures upon awakening, which he described as grand mal, although he said that his last grand mal seizure had occurred five years earlier.  He also reported seizures described as staring for one second and losing conversations, with these "absence seizures" occurring 2-3 times per week; he said that he continued to take Valproate.  During a November 2000 follow-up outpatient examination, the Veteran reported that he had been seizure-free for 7 years and had no new events or complaints to report.  The diagnosis was seizure disorder, well-controlled on Valproate.

Review of the claims folder shows that, although there are no treatment reports for the Veteran's seizure disorder after November 2000, during a September 2010 VA examination, he reported that he had discontinued his seizure medication after moving to Georgia in 2001.  He also specifically stated that he had not experienced a grand mal seizure in several years, but reported episodes of tremors or uncontrollable shaking involving his extremities.  He noted that these episodes occurred approximately once every 3 months and lasted between 1-2 minutes, with his last episode having occurred 3-4 months earlier.  He denied any loss of consciousness or postictal state with these episodes.  He said that the episodes were usually triggered by fatigue or physical exhaustion.  He specifically noted that the episodes caused no functional impairment, as he was able to drive without any difficulty and the condition had no impact on his occupation in sales or his ability to perform the daily activities of life.  The examiner concluded that his neurological examination was normal.

Based on a review of the complete evidence of record, the Board concludes that the evidence does not support the Veteran's claim of entitlement to a rating in excess of the current 20 percent for grand mal epilepsy.  As noted above, a 40 percent evaluation is warranted for at least 1 major seizure in the last 6 months or 2 in the last year, or an average of at least 5 to 8 minor seizures weekly.  Here, however, the Veteran has consistently reported the absence of a major grand mal seizure for many years, with none occurring during the period on appeal.  There is also no evidence that he has experienced 5 to 8 minor seizures weekly at any time during the appeals period.  While, during the earlier portion of the period on appeal, he reported experiencing minor seizures (either focal motor seizures or absence seizures), he said that the focal motor seizures lasted 1-2 minutes, between once to "several" times per month, and that the absence seizures occurred 2-3 times per week, lasting only a few seconds.  More recently, he reported episodes of tremors or uncontrollable shaking involving his extremities that occurred approximately once every 3 months.  Accordingly, and based on the medical evidence of record, the Board finds that the Veteran's symptoms warrant no more than the current 20 percent evaluation under DC 8910.

The Board has also considered whether an increased evaluation under other potentially applicable diagnostic codes is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, because there is no medical evidence to show that he has been diagnosed with any other type of epilepsy, a higher disability rating under another diagnostic code is not warranted.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected seizure disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the competent and probative evidence of record is against the Veteran's claim for a disability rating in excess of 20 percent for grand mal epilepsy.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating contemplates.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Entitlement to service connection for a low back disorder.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Review of the Veteran's service treatment records reveals that, during his September 1980 service enlistment examination, his spine and musculoskeletal systems were found to be normal.  In the accompanying medical history report, he did not indicate that he had ever experienced any back trouble, nor did the medical history completed by the examining physician indicate a history of back trouble or injury.  Subsequent records reveal that in November 1998, the Veteran reported that he was injured when the car he was driving struck a tree.  He reported private emergency hospitalization.  Upon release, he was noted to have a hematoma and discoloration of the chest and a swollen forehead.  He also had three abdominal stitches removed.  There is no information, however, to indicate that he sustained a low back injury in his motor vehicle accident.  In January 1994, after a military determination that he was unfit for service due to epilepsy, he was released.  The Veteran's service separation examination report, however, appears to be unavailable.

In a July 1990 letter, G.B.K., MD, noted that the Veteran reported having sustained a skiing accident in the 1970s.  Dr. K. further stated that the Veteran "did sustain an injury to the low back and continues to complain of chronic low back pain."

In an April 1997 letter, W.K.S., DC, stated that he began treating the Veteran in April 1993 for a chronic low back problem.  He stated that, after reviewing his clinical records dating back to 1982, as well as his military reports, it was his opinion that the Veteran's lower back problems were related to an injury sustained during military service.

The Board's January 1998 Remand directed the RO to obtain reports of radiologic examinations of the Veteran's back conducted at Fountain Valley Community Hospital as part of the treatment of the November 1983 automobile accident. Following the RO's request for these records, however, Fountain Valley indicated that, while they normally retained "some" records longer than 7 to 10 years, they had no records for the Veteran.	

A September 1998 private clinical record from Dr. R.P. reflects that the Veteran reported low back pain of two years' duration.  Radiologic examination disclosed degenerative disc disease, L5-S1, with facet arthritis bilaterally.

During a May 1999 VA examination, the Veteran reported that after active duty service, he began receiving treatment from a chiropractor, Dr. S., who conducted adjustments and radiologic examinations of his back and directed him to perform a series of back exercises.  He reported that he lost an average of 5-6 days of work per year because of back pain.  However, he said that he continued to work full-time, taking an average of 5-10 days per year of sick leave because of his low back.  The examiner noted that the Veteran's service records contained no treatment reports regarding a low back injury or pain during service.  He further observed that no records had been obtained from Dr. G.A.S., the chiropractor who treated him proximate to service, nor were any records obtained from Fountain Valley Hospital that could possibly indicate whether the Veteran had been examined for back injuries following his 1983 automobile accident in service.  The examiner concluded that, since the clinical records from the Veteran's service did not mention chronic back pain or a back injury, and no other records could be obtained, the relationship between the Veteran's  chronic low back pain and service could not be determined.  

In July 2001, the Veteran was afforded another VA examination, during which he reported the onset of chronic low back pain following a 1983 motor vehicle accident in service.  He said that in May 2001, he had experienced an acute episode of low back pain with some numbness in both legs, and reported that an MRI had revealed a swollen L4-5 disc.  He complained of fairly constant back pain, aggravated by increased activity, and constant sacroiliac pain in the right buttock.  An x-ray revealed minimal joint space narrowing at L5-S1 with facet arthropathy at L5-S1.  The examiner diagnosed mild degenerative disc disease and facet arthropathy, lumbosacral.  He noted that, although the Veteran believed that he had marked changes in the SI (sacroiliac) joint with bone on bone, but this was not documented by the radiographic findings.  He added that the Veteran's subjective complaints were supported "by very little in the way of objective findings."  The examiner concluded that it was less likely than not that the Veteran's low back disorder was the result of a motor vehicle accident in 1983.

In August 2010, the Veteran was given an updated VA spinal examination pursuant to his claim of entitlement to an increased disability evaluation.  The examiner noted that, in reviewing the claims folder, it was noted that the Veteran had sustained injuries to his chest, face, head and abdomen in a November 1983 automobile accident.  He observed that, although a subsequent report in the claims folder indicated that the Veteran's back had been x-rayed during his treatment for the motor vehicle accident, there were actually no findings of the stated x-rays or any mention of a back problem.  He further observed that, although the Veteran was seen and treated on subsequent occasions for other problems, there was no mention of a back injury.  He specifically noted that, during September 1998 evaluation for low back pain with Dr. R.P., the treatment notes indicated that the Veteran reported having had this pain for only two years.  He also reviewed and reported on the May 1999 VA examination, in which the examiner concluded that he was unable to determine the relationship between the Veteran's then-current back pain and service because of a lack of treatment records.  The examiner also noted that, following military service, the Veteran had worked as an electrician, which required climbing ladders, going on catwalks, and moving equipment.  However, the Veteran said that by the late 1980's, due to low back problems, he was no longer able to do this work, and subsequently obtained a desk job as a salesperson.  Regarding treatment, the Veteran said that he was not being treated for his low back at that time, but rather took OTC pain medicine on his own when his back bothered him approximately once per month.  He also noted that he had had two injections into the back many years ago.  Upon examination, the Veteran was found to be in no acute pain, with a normal lumbar lordosis with no paravertebral spasm.  

The examiner concluded that the Veteran had what appeared to be episodic low back pain, as demonstrated by his statement that he used OTC pain medicine and an elastic brace when his back "act[ed] up."  He further noted that, while there was evidence that the Veteran had sustained an automobile accident in 1983 during service, there was no evidence of any back problem at that time, nor evidence over the next several years of his having received treatment for his low back.  Finally, he noted that the 1999 VA examiner had failed to connect his low back pain with any incident from service.  The VA examiner concluded that it was less likely than not that the Veteran's current low back condition was caused by or resulted from the automobile accident he sustained in service.  Although the examiner did not have 
x-rays results available at the time he wrote his conclusion, in a subsequent note in the examination report, he stated that x-rays revealed early degenerative disc disease at L3 and L4, findings which he said were compatible with the results derived from the clinical examination.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board also has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for a low back disorder.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis.

With regard to granting service connection on a direct basis, as noted above, although the Veteran's service treatment records (as well as a private treatment record in the claims folder) show that he sustained injuries in a motor vehicle accident in November 1983 during service, there is no probative evidence to show either that he sustained a low back injury or that he developed chronic low back pain during service.  Rather, the first available post-service treatment report (the July 1990 letter from Dr. G.B.K.) noted that the Veteran reported having sustained a low back injury during a skiing accident in the 1970's, and said that he had continued to complain of chronic low back pain ever since.  

In this respect, the Board is aware that the United States Court of Appeals for the Federal Circuit has held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  Here, however, the treatment report from Dr. G.B.K. is medical treatment evidence that appears to contradict the Veteran's current claim that his low back pain began during service.  

The Board further notes that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As noted above, in an April 1997 letter, the Veteran's private chiropractor, W.K.S., opined that the Veteran's low back problems were related to an injury he sustained in military service.  Although, this examiner said that he had reviewed the Veteran's clinical treatment records dating back to 1982, he failed to provide an explanation or rationale to explain the basis for his opinion.  As such, the Board accords little probative weight to his conclusion.

Instead, the Board accords the most probative weight to the opinions of the two VA examiners, who, after reviewing the Veteran's service and post-service treatment records, as well as performing comprehensive physical examinations, including a review of diagnostic test results, concluded that it was less likely than not that the Veteran's low back disorder was related to service.  The Board finds this evidence from competent medical professional outweighs the Veteran's statements regarding having sustained a back injury or a chronic back disorder during active service, as well as the unsupported opinion from his chiropractor.  

As mentioned above, the Board has considered the Veteran's contention that his current low back degenerative disc disease is related to a 1983 in-service injury.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that joint and muscular pain are the types of symptoms that the Veteran is competent to describe, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 
 
However, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, not only are the Veteran's service treatment records negative for any continuing complaints of a lumbar spine disorder, but, as discussed, two competent VA examiners, after a review of the evidence of record, concluded that the Veteran's low back disorder was not the result of service.  

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a low back disorder on a direct basis.  Moreover, because there is no evidence that the Veteran developed arthritis of the low back to a compensable degree within the first year of separation from active duty service, service connection on a presumptive basis is also not for application.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an evaluation in excess of 20 percent for grand mal epilepsy is denied.

Entitlement to service connection for a low back disorder is denied.


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


